[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                                 MAY 20, 2010
                               No. 09-13980                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                   D. C. Docket No. 07-00291-CR-01-MHS-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JAMMOM RYALS,
a.k.a. Jammon Ventura Ryals,
a.k.a. Jammon Rayls,
                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (May 20, 2010)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Jammon Ryals appeals his conviction and sentence for being a felon in

possession of a firearm. Ryals argues that the district court intimidated him at the

change of plea hearing into pleading guilty. He claims that when he refused to

accept the government’s plea agreement and enter a guilty plea, the district court

berated him, warning that Ryals was giving up “an unbelievable deal” and it was

unlikely he would “get anything even close to” it. Then, after Ryals continued in

his refusal, the district court stated: (1) the trial would take one day; (2) he would

not receive any reduction for acceptance of responsibility or cooperation; and

(3) he had no defense to the crime. He claims that a district court may not discuss

the penal consequences of a guilty plea as opposed to going to trial without

creating a coercive situation. Ryals also raises other issues related to his

sentencing, but we decline to address them in light of our holding below. The

government concedes on appeal that the district court impermissibly participated in

the plea negotiations and committed reversible error.

      Where the defendant has failed to raise an issue below, we review for plain

error. United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005). Although

Federal Rule of Criminal Procedure 11 allows “attorneys for government and

defense [to] engage in discussions with a view toward reaching a plea agreement

. . . [t]he court shall not participate in any such discussions.” United States v.



                                            2
Corbitt, 996 F.2d 1132, 1134 (11th Cir. 1993) (quotation omitted); see

Fed.R.Crim.P. 11(c)(1). Therefore, “the sentencing judge should take no part

whatever in any discussion or communication regarding the sentence to be

imposed prior to the entry of a plea of guilty or conviction, or submission to him of

a plea agreement.” Corbitt, 996 F.2d at 1134 (quotation omitted). The ban on

participation is “a bright line rule prohibiting the participation of the judge in plea

negotiations under any circumstances: it is a rule that, as we have noted, admits of

no exceptions.” United States v. Johnson, 89 F.3d 778, 783 (11th Cir. 1996)

(quotation omitted). “Judicial participation is plain error, and the defendant need

not show actual prejudice.” Corbitt, 996 F.2d at 1135. Furthermore, “on remand

the case should be reassigned to another judge even if there is no evidence that the

judge is vindictive or biased, as a means to extend the prophylactic scheme

established by Rule 11 and to prevent the possible misimpression created by the

judge’s participation.” Id.

      The district court committed plain error by participating in the plea

negotiations. Therefore, we VACATE Ryals’s conviction and sentence and

REMAND to another judge for a new Rule 11 hearing or a trial.       1




      1
             Ryals’ request for oral argument is denied.

                                              3